FILED
                                                                                        August 22, 2022
                                   2022 IL App (4th) 210672-U                            Carla Bender
                                                                                     4th District Appellate
                                          NO. 4-21-0672                                    Court, IL

                                 IN THE APPELLATE COURT

                                          OF ILLINOIS

                                      FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from the
           Plaintiff-Appellee,                               )      Circuit Court of
           v.                                                )      Champaign County
JOSEPH T. HORTON,                                            )      No. 04CF186
           Defendant-Appellant.                              )
                                                             )      Honorable
                                                             )      Jason Matthew Bohm,
                                                             )      Judge Presiding.


               PRESIDING JUSTICE KNECHT delivered the judgment of the court.
               Justices Cavanagh and Harris concurred in the judgment.

                                          ORDER
¶1     Held: The appellate court granted the Office of the State Appellate Defender’s motion to
             withdraw as counsel and affirmed the trial court’s judgment as no issue of
             arguable merit could be raised on appeal.

¶2             Defendant, Joseph T. Horton, appeals from the Champaign County circuit court’s

order denying his motion requesting “genetic marker and/or DNA database search on evidence.”

The Office of the State Appellate Defender (OSAD), who was appointed to represent defendant

in this appeal, has filed a motion to withdraw as counsel, asserting there are no meritorious issues

to present on appeal. Defendant pro se filed a response opposing the motion. The State argues

the trial court properly denied defendant’s motion for a DNA database search. We granted

defendant leave to file a reply to the State’s brief on or before July 25, 2022. Defendant has not

done so. We grant OSAD’s motion to withdraw as counsel and affirm the trial court’s judgment.

¶3                                      I. BACKGROUND
¶4             This court set forth the underlying facts of this case in defendant’s prior appeals.

See People v. Horton, 2020 IL App (4th) 170643-U; People v. Horton, 2012 IL App (4th)

110086-U; People v. Horton, 396 Ill. App. 3d 1141 (2010) (table) (unpublished order under

Supreme Court Rule 23); People v. Horton, 371 Ill. App. 3d 1224 (2007) (table) (unpublished

order under Supreme Court Rule 23). We will set forth only those facts necessary to resolve the

issue presented in this case.

¶5             In August 2004, a jury convicted defendant of first degree murder (720 ILCS

5/9-1(a) (West 2002)) and the trial court sentenced him to natural life in prison.

¶6                                         A. Jury Trial

¶7             Dr. Brian Mitchell, a forensic pathologist, testified he conducted the autopsy of

Amy Smith. In addition to 38 clusters of injuries due to blunt force trauma and 15 stabbing

injuries, Smith had internal injuries including a collapsed lung and significant trauma to the

brain. Dr. Mitchell stated a pattern abrasion on Smith’s scalp was consistent with the treads of

defendant’s boots.

¶8             Dr. Mitchell testified he observed multiple injuries during his examination of

Smith, including abrasions to the left elbow, left inner forearm, left outer forearm, a “watch band

abrasion” which Dr. Mitchell opined would be consistent with the hand raised, injuries to the

back of the right hand, right wrist and forearm abrasions, a laceration to the right index finger

and abrasions to the right palm, right elbow, and right forearm. Dr. Mitchell stated many of the

abrasions were consistent with “defensive injuries,” which he defined as wounds to the forearms

and backs of the hands “that would be consistent with someone trying to ward off an attack from

either a blunt object, or to protect themselves from a sharp object.”




                                                -2-
¶9             Dr. Mitchell acknowledged a victim in a physical altercation may attempt to

scratch or injure her attacker, but Smith suffered “defensive injuries” to her forearms and the

backs of her hands. According to Dr. Mitchell, Smith’s injuries were indicative of her attempt to

shield her body from the objects used in her murder. Dr. Mitchell also testified there was no

evidence Smith had been sexually assaulted. He administered the sexual assault kit, gathering

samples of Smith’s hair, fingernail scrapings, and blood, because it was a “standard kit for this

type of incident.” The fingernail scrapings were not DNA tested at the time of trial.

¶ 10           Jennifer Aper, an Illinois State Police forensic scientist, testified she conducted

DNA analysis of blood samples from defendant and Smith and the bloodstains found on

defendant’s boots, left sock, and coat. Aper opined the DNA test results indicated the blood on

defendant’s boots, left sock, and coat matched Smith’s DNA profile.

¶ 11           The jury convicted defendant of first degree murder and the trial court sentenced

him to natural life in prison. On direct appeal, defendant argued (1) his due process rights were

violated when the State failed to correct a false impression that no witness could identify

defendant; (2) he was denied his right to effective assistance of counsel; (3) the court abused its

discretion by allowing certain rebuttal testimony; (4) his shackling without a hearing constituted

plain error; (5) the court erred when it allowed photographs from the crime scene and autopsy

into the jury room during deliberations; (6) the State failed to prove him guilty beyond a

reasonable doubt; and (7) the State failed to prove the offense was accompanied by exceptionally

brutal or heinous behavior indicative of wanton cruelty or the court abused its discretion by

imposing a natural life sentence. This court affirmed the lower court’s judgment. People v.

Horton, 371 Ill. App. 3d 1224 (2007) (table) (unpublished order under Supreme Court Rule 23).

¶ 12                                B. Postconviction Petition




                                                -3-
¶ 13           On November 2, 2007, defendant filed a pro se postconviction petition alleging

ineffective assistance of trial counsel. On June 27, 2008, defendant, with the assistance of

counsel, filed an amended postconviction petition adding additional ineffective assistance of trial

counsel claims and due process violations. After conducting a hearing on the State’s motion to

dismiss, the trial court dismissed defendant’s postconviction petition for failure to make a

substantial showing of a constitutional violation. This court affirmed the trial court’s judgment.

People v. Horton, 396 Ill. App. 3d 1141 (2010) (table) (unpublished order under Supreme Court

Rule 23).

¶ 14                                C. Section 2-1401 Petition

¶ 15           On August 19, 2010, defendant filed a petition for relief from judgment pursuant

to section 2-1401 of the Code of Civil Procedure (Civil Procedure Code) (735 ILCS 5/2-1401

(West 2008)). In November 2010, the State filed a motion to dismiss, and the trial court

dismissed defendant’s petition. Defendant appealed and OSAD moved to withdraw as appellate

counsel, arguing the appeal presented no meritorious issues. This court agreed with OSAD and

affirmed the trial court’s dismissal of defendant’s petition for relief from judgment. People v.

Horton, 2012 IL App (4th) 110086-U.

¶ 16                              D. Motion for Forensic Testing

¶ 17           On April 2, 2012, defendant filed a petition for postconviction forensic testing

pursuant to section 116-3 of the Code of Criminal Procedure of 1963 (Criminal Procedure Code)

(725 ILCS 5/116-3 (West 2010)). Defendant requested DNA testing of multiple items of

evidence, including Smith’s fingernail scrapings, light tufts of hair found on Smith’s body, a

black plastic knife handle, a tooth piece found on Smith’s body, cigarette butts, and hair found

near Smith’s legs. On May 16, 2013, the trial court entered an agreed order for forensic testing.




                                                -4-
¶ 18                        E. First Successive Postconviction Petition

¶ 19           On July 15, 2016, defendant, through counsel, filed a motion for leave to file a

first successive postconviction petition. Defendant alleged actual innocence based on new DNA

evidence. He attached to his petition an official report of Cellmark Forensics, stating in relevant

part, in a “partial Y-STR profile” defendant was excluded as a contributor of the male DNA

obtained from Smith’s left-hand fingernail scrapings. Defendant also filed a petition for relief

from judgment under section 2-1401 of the Civil Procedure Code (735 ILCS 5/2-1401 (West

2014)), making substantially similar arguments and with the same attachments as in his

successive postconviction petition.

¶ 20           On August 2, 2016, the trial court entered an order allowing defendant’s motion

for leave to file his first successive postconviction petition and advanced defendant’s petition to

the second stage of postconviction proceedings. On December 1, 2016, the State filed a motion

to dismiss defendant’s petition, alleging the evidence was not (1) material or (2) of such a

conclusive character it would probably change the result on retrial. On June 29, 2017, the court

entered an order granting the State’s motion to dismiss. The court found defendant failed to

establish how Smith’s left-hand fingernail scrapings were material to his case, noting there was

no evidence Smith had an opportunity to “scratch her attacker with her hands.” In addition, the

court also found defendant’s “newly discovered evidence” was not of such conclusive character

as would probably change the result on retrial. This court affirmed the trial court’s judgment

concluding, “Although differences in DNA analysis testing results may be critical in many

instances, this is not one of them because the new DNA evidence defendant has presented does

not show defendant’s actual innocence in this case.” People v. Horton, 2020 IL App (4th)

170643-U, ¶ 73.




                                                -5-
¶ 21                           F. Motion for DNA Database Search

¶ 22           On October 4, 2021, defendant filed a “Request for Genetic Marker and/or DNA

Database Search on Evidence” pursuant to section 116-5 of the Criminal Procedure Code (725

ILCS 5/116-5 (West 2020)), asserting the partial Y-STR profile obtained from Smith’s left-hand

nail scrapings and the two partial Y-STR profiles obtained from the knife handle should be put

through the database of the Illinois State Police. On October 7, 2021, the trial court entered a

written order denying defendant’s motion, stating in part, “[t]his request comes after his actual

innocence claim based on DNA evidence was soundly rejected.” Citing to this court’s decision in

People v. Horton, 2020 IL App (4th) 170643-U, the trial court further noted:

               “There is ‘overwhelming evidence establishing defendant’s guilt,’ including the

               facts that Smith’s blood was found on [defendant’s] ‘boots, left sock, and coat,’

               the tread pattern from his ‘boot was consistent with a pattern abrasion on Smith’s

               skull,’ and [defendant] attempted to ‘rid himself of these clothes after leaving

               Smith’s apartment.’ [Citation.] While DNA analysis may be critical in many

               cases, ‘this is not one of them.’ ”.

¶ 23           On October 23, 2021, defendant filed a motion to reconsider the trial court’s

ruling. The court denied defendant’s motion.

¶ 24           This appeal followed.

¶ 25                                       II. ANALYSIS

¶ 26           OSAD contends it considered whether the trial court erred in dismissing

defendant’s motion for a DNA database search but concluded such a challenge would be without

arguable merit. Specifically, OSAD asserts the record does not demonstrate any of the partial

profiles previously identified on the evidence is suitable for comparison under current State and




                                                 -6-
federal databases. Additionally, OSAD argues this court has already rejected defendant’s claim

regarding the materiality of the DNA evidence and as such defendant is precluded from

relitigating the issue. Defendant disagrees with OSAD’s evaluation, suggesting the court erred

when denying his motion because section 116-5 of the Criminal Procedure Code (725 ILCS

5/116-5 (West 2020)) “does not require [defendant] to set forth or show in his motion any

material reason why new DNA database comparison could lead to any new evidence in his case.”

The State contends the trial court did not err in denying defendant’s motion for a DNA database

search because the statute upon which defendant relies applies to pretrial DNA database

searches.

¶ 27           Section 116-5 of the Criminal Procedure Code governs pretrial DNA database

searches. See People v. Wright, 2012 IL App (1st) 073106, ¶ 61, 971 N.E.2d 549, 461. “Upon

motion by a defendant charged with any offense where DNA evidence may be material to the

defense investigation or relevant at trial, a court may order a DNA database search by the Illinois

State Police.” 725 ILCS 5/116-5(a) (West 2020). We review a trial court’s denial of a section

116-5 motion for an abuse of discretion. Wright, 2012 IL App (1st) 073106, ¶ 60.

¶ 28           In defendant’s appeal from the denial of his successive postconviction petition,

defendant asserted the trial court erred when it determined the new DNA evidence was not

material. We disagreed, finding “the trial court did not err in finding the new DNA evidence was

not material because there was no evidence Smith had an opportunity to scratch her attacker with

her left-hand fingernails and there were no injuries to Smith’s hands that would establish she

scratched her attacker.” People v. Horton, 2020 IL App (4th) 170643-U, ¶ 58. We additionally

concluded the evidence establishing defendant’s guilt was overwhelming. DNA test results

showed the blood on defendant’s boots, left sock, and coat matched Smith’s DNA profile.




                                               -7-
Defendant attempted to dispose of these clothes after leaving Smith’s apartment. Further, the

tread pattern on defendant’s boot was consistent with a pattern abrasion on Smith’s skull. We

note “[t]he collateral estoppel doctrine bars relitigation of an issue already decided in a prior

case.” People v. Tenner, 206 Ill. 2d 381, 396, 794 N.E.2d 238, 247 (2002); see also People v.

Williams, 392 Ill. App. 3d 359, 368, 910 N.E.2d 627, 635 (2009) (“The Illinois Supreme Court

has applied collateral estoppel to bar the consideration of an issue in a successive postconviction

proceeding if the identical issue was decided in a prior postconviction proceeding.”). Because we

have already considered and rejected defendant’s contention regarding the materiality of the

DNA evidence at issue, we find the trial court did not abuse its discretion in denying defendant’s

motion for a DNA database search.

¶ 29           We agree with OSAD and find any challenge to the denial of defendant’s motion

for a DNA database search would be without arguable merit.

¶ 30                                    III. CONCLUSION

¶ 31           For the reasons stated, we grant OSAD’s motion to withdraw as counsel and

affirm the trial court’s judgment.

¶ 32           Affirmed.




                                                 -8-